IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENNSYLVANIA BOARD OF LAW                  : No. 1 MM 2020
EXAMINERS,                                 :
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
JAMES EDWARD GOEPEL,                       :
                                           :
                   Petitioner              :


                                   ORDER



PER CURIAM

    AND NOW, this 5th day of August, 2020, the Petition for Review is DENIED.